[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR DISQUALIFY (103)
The attorney for the defendant recently represented both parties in the filing of a joint Chapter 7 Bankruptcy Petition. They obtained a discharge.
Applying the various tests discussed in Bergeron v. Mackler,225 Conn. 391 (1993), this court does not find that the prior representation of plaintiff by defendant's present attorney would compromise any confidential information. There was an obligation to reveal all assets and liabilities to the bankruptcy court and a similar obligation exists in every dissolution case, Billington v. Billington,220 Conn. 212 (1991).
The motion is denied.
Harrigan, J.T.R.